        Case 2:20-cv-00807-CG-SMV Document 66 Filed 08/17/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

I.W.,

              Plaintiff,

v.                                                         No. CV 20-807 CG/SMV

CITY OF CLOVIS
POLICE DEPARTMENT, et al.,

              Defendants.

             ORDER RESETTING TELEPHONIC STATUS CONFERENCE

        IT IS HEREBY ORDERED that the previously scheduled Telephonic Status

Conference set for Wednesday, September 1, 2021, at 2:00 p.m., is RESET for

Wednesday, September 15, 2021, at 2:00 p.m. The parties shall call Judge Garza’s

AT&T Teleconference line at (877) 810-9415, follow the prompts, and enter the Access

Code 7467959, to be connected to the proceedings.

        IT IS SO ORDERED.


                                ________________________________
                                THE HONORABLE CARMEN E. GARZA
                                CHIEF UNITED STATES MAGISTRATE JUDGE
